Judgment unanimously affirmed. Memorandum: The testimony of the police investigator concerning the complainant’s identification of defendant was improper bolstering. However, no objection having been made, the issue is not preserved for appeal. In view of strong testimony linking defendant to the crime, the error was harmless in any event.
Defendant’s argument that he did not receive effective assistance of counsel is without merit. Counsel made pretrial motions and presented a forceful defense, including effective cross-examination of the People’s witnesses. In our view, the defense presented was meaningful and met the constitutional standard (see, People v Baldi, 54 NY2d 137, 147).
We have reviewed defendant’s remaining contention and find it to be without merit. (Appeal from judgment of Onondaga County Court, Burke, J. — criminal mischief, third degree.) Present — Doerr, J. P., Denman, Boomer, Green and Pine, JJ.